IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                             February 20, 2008
                               No. 07-50529
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

OTHA THOMPSON

                                          Plaintiff-Appellant

v.

TOM RICKOFF, Judge, 175th District Court; NATHANIEL QUARTERMAN,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:07-CV-167


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Otha Thompson, Texas prisoner # 377030, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal. The district court denied Thompson’s
motion to appeal IFP and certified under 28 U.S.C. § 1915(a)(3) that the appeal
was not taken in good faith. By moving for leave to proceed IFP, Thompson is




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50529

challenging the district court’s certification. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Thompson asserts that he is indigent, although indigence was not an issue
in the district court’s denial of his IFP motion. Thompson also asserts that his
complaint is not barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994),
because his claim rests on “strictly jurisdictional grounds.” Thompson has not
alleged or demonstrated that the sentence for which he is currently incarcerated
has been reversed, declared invalid, or called into question. See id. His bare
assertion that his claim is “strictly jurisdictional,” without citation to authority
or argument, is not adequately briefed. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Thompson has not shown that the district court erred in dismissing
his complaint pursuant to Heck.
      Thompson has not briefed a challenge to the district court’s conclusion that
the defendants enjoy immunity. Failure to identify an error in the district
court’s analysis is the same as if the appellant had not appealed the judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Thompson has not shown that the district court’s determination that his
appeal would be frivolous was incorrect. The instant appeal is without arguable
merit and is thus frivolous. Accordingly, Thompson’s request for leave to appeal
IFP is denied, and his appeal is dismissed. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. Thompson is cautioned that the
dismissal of his suit by the district court pursuant to § 1915(e)(2)(B) and our
dismissal of this appeal as frivolous both count as strikes under § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Thompson is also
cautioned that if he accumulates three strikes under § 1915(g), he may not
proceed IFP in any civil action or appeal filed while he is incarcerated or




                                         2
                                No. 07-50529

detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                      3